DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 4/11/2022 are as follows: 
Claims 3, 5, 10, 12, 14-73 and 77 are cancelled by the applicant;
Claims 1, 2, 4, 6-9, 11, 13, and 74-76 are pending and being examined.

Drawings
The drawings were received on 4/11/2022.  These drawings are entered but objected to as outlined below.
The drawings are objected to because:
It is still unclear how the porous units of Figures 3A-D interact with the overall structure of Figures 2, 4, or 5.  Applicant attempts to remedy this issue by labeling Figure 3A as “210”.  However, Figure 3A only has labeled “porous units 316”, “fins 315”, and “heat exchange unit 314”.  How does, 314, 315, or 316 match up with the generic drawing of “210” in Figure 2. Cooling unit “210” in Figure 2 has a liquid conduit coming into one side of “210” and a vapor outlet conduit on the right side of “210”.  However, Figures 3A-D do not illustrate or label any conduit that would properly match up with the cooling interface “210”.  Is “210” the chamber, and Figures 3A-D the structure located within the cooling interface “210”? Similar issues apply to Figures 4 and 5, wherein it is unclear how the porous units would interact with the structure illustrated.
Figures 4A-B still contain solid black shading (see 430a which contains solid black shading) (See 37 CFR1.84(m) “Solid black shading areas are not permitted”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“a porous unit adjacent to said surface” (Claim 1; It is noted that Figures 2, 4A-B, 5A-B illustrate the evaporator comprising a chamber.  However, none of these figures comprise a porous unit within a chamber);
“multilayer porous unit” and “different average cross-sectional dimension” (Claim 4);
“Vapor nucleation sites” (Claim 13; It is not clear where these are being formed in the figures);
“Interface” (Claim 13; It is not clear where this is located in the figures);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amended title of the invention was received on 4/11/2022 and is accepted.
The amended abstract was received on 4/11/2022 and is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “generic placeholder” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“Evaporator device” in claim 1;
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Porous unit” in claim 1 (Interpreted as outlined in paragraphs 66-68 of the filed specification, and in particular “The porous unit may be formed of a polymeric material. The porous unit may be formed of, without limitation, cellulose, metal sponge, metal mesh, polymer(s), ceramic, pumice, or natural fiber(s). In some example, the porous unit is a fibrous material, such as a polymeric material (e.g., a polysaccharide, such as cellulose).”, and equivalents);
“Heat exchange unit” in claim 7 (Interpreted as outlined in paragraph 74 of the filed specification, and in particular “A heat exchange unit may include one or more heat sinks, heat spreaders, or fins”, and equivalents);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 76 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 76 recites “microporous coating”.  Paragraphs 7, 10, 20, and 24 of the filed specification recite a microporous coating can be applied to the fins, but fails to recite any specifics of said microporous coating.  It is unclear what the composition or structure of the microporous coating is, nor is it clear what function the microporous coating performs. One of ordinary skill in the art would be exposed to undue experimentation to determine the specifics of the microporous coating.  As outlined in MPEP 2164.01(a), the undue experimentation factors and associated analysis are:
(A) The breadth of the claims - The claims only recite a microporous coating with no other functional language, thus rendering the claim broad.
(B) The nature of the invention - The invention is directed towards an evaporator with a porous unit.  It is not clear from the disclosure as to how the microporous coating affects the invention;
(C) The state of the prior art - The prior art is known for applying coatings to surfaces to affect the various dynamics of the system.  There are extensive possibilities for a microporous coating for all kinds of applications.  The current disclosure fails to outline the type or function of the coating;
(D) The level of one of ordinary skill - One of ordinary skill in the art would not understand what the microporous coating would encompass without further guidance as to the function or material composition;
(E) The level of predictability in the art - The level of predictability in the thermal arts is generally predictable due to the laws of thermodynamics.  However, the predictability diminishes when looking at micro-scale coatings, wherein slight variations in compositions can lead to different results;
(F) The amount of direction provided by the inventor - The inventor has given no guidance on the material or function of the microporous coating;
(G) The existence of working examples - There are no cited or illustrated working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - Extensive experimentation would be required to determine the composition and function of the applicants’ microporous coating.
	Therefore, based on the above analysis, the recitation of “microporous structure” is not enabled by the applicants’ specification.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-9, 11, 13, and 74-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites “therewith”, wherein it is unclear as to which previously recited structure “therewith” is specifically referring back to.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 76 recites “a microporous coating”.  It is unclear as to what structure this entails or what function the microporous coating performs.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 13, and 74-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US2013/0312939A1).
Re Claim 1. Uchida teaches an evaporator device (20), comprising (Figures 11-12C): 
a chamber (interior of 20) comprising an inlet (4), an outlet (5), and a surface (interior surface of 20), wherein said inlet is configured to direct a liquid coolant into said chamber (4 is a liquid pipe) and said outlet is configured to direct a vapor coolant away from said chamber (5 is a vapor pipe), and wherein said surface is in thermal communication with said liquid coolant or said vapor coolant (Figures 11-12C; Paragraphs 75-76; The interior of 20 is in communication with the liquid and vapor coolant); and 
a porous unit (24 is a wick, which is porous) disposed adjacent to said surface and in direct contact therewith (Figures 12A-C illustrates the wick 24 directly contacts columns 25, wherein the columns 25 are part of the interior surface of 20), wherein said porous unit is configured to (i) absorb said liquid coolant (“L” in Figure 12C), (ii) bring said liquid coolant into thermal communication with said surface (“CP” in Figure 12C), (iii) subject said liquid coolant to a phase transition to a vapor coolant (“V” in Figure 12C), and (iv) direct said vapor coolant away from said surface (lower “V” arrow in Figure 12C) (Figures 11-12C; Paragraphs 71-76; The working fluid will be drawn by the wick to contact the surface and vaporize), 
wherein: said surface and said porous unit are of different materials (Paragraphs 72-73; The surface is formed of copper and the porous unit is formed of sintered PTFE resin. Thus the two elements are different materials) and are configured such that vapor nucleation sites form at an interface between said surface and said porous unit (Figures 11-12C; Paragraphs 71-77; Vapor forms at the interface between the surface and the porous unit.  Additionally, the claims are directed towards an apparatus and not a method of using.  The presence of process limitations (i.e. forming vapor nucleation sites) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.); and 
said porous unit is thermally insulating having a thermal conductivity of less than or equal to 1 watt per meter-Kelvin (W/m-k), which is less than a thermal conductivity of said surface (Paragraph 73; The porous unit is formed of sintered PTFE resin, wherein PTFE has a thermal conductivity of approximately 0.25 W/m-K, which is less than the recited 1 W/m-k. Thus, the PTFE resin of Uchida is considered thermally insulating).  

Re Claim 2. Uchida teaches said porous unit has pores with an average cross-sectional dimension of less than or equal to about 1000 micrometers (Paragraph 23 teaches 20 micrometers, which is less than the recited range).  
Re Claim 4. Uchida teaches said porous unit is a multilayer porous unit, and wherein a layer of said multilayer porous unit has a different average cross-sectional dimension than another layer of said multilayer porous unit (Figures 11-12C; Paragraphs 69-77; The porous layer 24 can be formed of a plurality of different sized structures.  Further, the porous layer is formed from sintering, which would result is a non-uniform formation of the porous body.  Thus, each layer would have a different average cross-sectional dimension from another layer).  
Re Claim 6. Uchida teaches said surface is a portion (25) of a source of thermal energy (8), and wherein said porous unit (24) contacts said portion of said source of thermal energy (Figures 11-12C; Paragraphs 69-77; The columns 25 transfer thermal energy to the porous unit, thus the columns are considered a portion of a source of thermal energy).  
Re Claim 7. Uchida teaches said surface is a heat exchange unit (25), and wherein said heat exchange unit contacts a source of thermal energy (8) (Figures 11-12C; Paragraphs 69-77; The interior surface transfers heat from the heat source 8 to the porous unit 24 via columns 25.  Thus, the surface is a heat exchange unit).  
Re Claim 8. Uchida teaches said unit comprises a plurality of fins (25) (Figures 11-12C; Paragraphs 69-77).  
Re Claim 9. Uchida teaches said porous unit (24) is disposed between said plurality of fins (25) (Figures 11-12C; Paragraphs 69-77).  
Re Claim 13. Uchida teaches vapor nucleation sites are present at an interface between said surface and said porous unit (Figures 11-12C; Paragraphs 69-77. Vapor forms at the interface between the surface and the porous unit.  Additionally, the claims are directed towards an apparatus and not a method of using.  The presence of process limitations (i.e. forming vapor nucleation sites) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).  
Re Claim 74. Uchida teaches said unit comprises a plurality of fins (25) (Figures 11-12C; Paragraphs 69-77).  
Re Claim 75. Uchida teaches said porous unit (24) is disposed between said plurality of fins (25) (Figures 11-12C; Paragraphs 69-77).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US2013/0312939A1) in view of Kandlikar (US2017/0176114A1, as previously cited).
Re Claims 11 & 76. Uchida teaches the fins (Figures 11-12C) but fails to specifically teach said plurality of fins has a microporous coating.  
However, Kandlikar teaches said plurality of fins has a microporous coating (Figures 1, 2, 10-11; Paragraphs 23-38, 49, 52, 61-74).
Therefore, in view of Kandlikar’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a microporous coating to the fins of Uchida in order to increase the nucleate boiling characteristics to maximize heat flux while minimizing superheating (Kandlikar Figure 10; Paragraph 52).

Response to Arguments
Applicant’s arguments (pages 16-19 of the reply filed 4/11/2022) with respect to claims 1, 2, 4, 6-9, 11, 13, and 74-76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments on pages 11-16 of the reply filed 4/11/2022 have been fully considered but they are not persuasive.
Applicant argues on page 11 of the reply that the claimed subject matter does not need to be illustrated.  Applicant contends that the required subject matter are merely dimensions or adjectives and thus do not need to be illustrated or labeled.  However, the required subject matter are not merely dimensions or adjectives as alleged by the applicant.  The “porous unit adjacent to said surface” is a structural feature not properly illustrated in the figures.  None of the submitted drawings illustrate a chamber with a surface that has a porous unit.  Figure 2 is a generic picture of a cooling interface, Figures 3A-D illustrates no chamber, Figures 4A-B, 5A-B, and 6 illustrate no porous members.  Thus, the applicant has not illustrated the claimed structural matter. Next, the multilayer porous unit with different average cross-sectional dimensions is a structural feature of the porous member, wherein how the layers are formed and interact with one another is a structural feature. This is not a mere “dimension” but rather a specific structural configuration of the porous unit.  If the applicant alleges that the multi-layer porous member does not need to be illustrated, then the Examiner will interpret this to mean the feature is an obvious modification of the porous unit readily understood by one of ordinary skill in the art.  Lastly, the vapor nucleation sites and interface are one of the main inventive features of the invention and should therefore be labeled in the Figures to assist in determining the location of said vapor nucleation sites and interface.  Again, the vapor nucleation sites at the interface are specific elements of the invention and not just “adjectives” or “dimensions” as alleged by the applicant. Therefore, the claimed subject matter should be shown and labeled in the drawings are cancelled from the claims.
Applicant argues on page 14 of the reply that it is clear how Figures 3A-D relate to the other figures.  However, it is still unclear how the porous units of Figures 3A-D interact with the overall structure of Figures 2, 4, or 5.  Applicant attempts to remedy this issue by labeling Figure 3A as “210”.  However, Figure 3A only has labeled “porous units 316”, “fins 315”, and “heat exchange unit 314”.  How does, 314, 315, or 316 match up with the generic drawing of “210” in Figure 2. Cooling unit “210” in Figure 2 has a liquid conduit coming into one side of “210” and an outlet conduit on the right side of “210”.  However, Figures 3A-D do not illustrate or label any conduit that would properly match up with the cooling interface “210”.  Is “210” the chamber, and Figures 3A-D the structure located within the cooling interface “210”? Similar issues apply to Figures 4 and 5, wherein it is unclear how the porous units would interact with the structure illustrated.
Applicant argues on page 15-16 of the reply that “microporous coating” is enabled by the applicant’s disclosure.  The applicant points to an external source that outlines a specific type of microporous coating.  However, that external source is not part of the applicants’ disclosure.  The applicant does not outline the function or material of the microporous coating.  Therefore, the applicants’ argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763